DETAILED ACTION
This office action addresses Applicant’s response filed on 3 June 2022.  Claims 12-48 and 345-353 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-48 and 345-353 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) methods of generating schematics, comprising steps of receiving parameters, selecting sub-circuit schematics, and combining sub-circuit schematics to form a circuit schematic, which is an abstract mental process that could be performed by a designer entirely in the mind or with pen and paper.  A designer thinking about or reading parameters, and then selecting and combining design schematics satisfies the claim.  Furthermore, Claims 13-20, 22, 24-28, 31-34, 36, 38-45, and 345-353 merely recite characteristics of the data operated on by the abstract mental process, which does not change the abstract nature of the mental process itself.  Claims 21, 23, 29, and 35 recite mapping and connecting pins in the schematics, and generating a netlist for the schematic, which is an abstract mental process that could be performed by a designer entirely in the mind or with pen and paper.  Claim 37 recites that the combining is performed according to rules, which does not change the abstract nature of the combining step or the mental process as a whole.  Claims 46-48 are systems and computer-readable media analogous to claim 12.
This judicial exception is not integrated into a practical application because the claims merely recite generic computer implementation of the abstract idea, which does not qualify as integrating the abstract idea into a practical application.  Claim 30 recites automation, which is generic computer implementation.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation does not constitute ‘significantly more’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-18, 31-35, 37, 38, 42, 46-48, and 345-353 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0304140 to Boshart in view of US 6,609,228 to Bergeron and US 2009/0282379 to Singh.
Regarding claim 12, Boshart discloses a computer-implemented method of generating a circuit (¶3-4) comprising:
receiving, by at least one software system executing on at least one computer, a plurality of circuit specification parameters corresponding to a functional circuit component (Fig. 5, 510);
generating, by the at least one software system, a circuit specification based on the circuit specification parameters, wherein the circuit specification specifies a plurality of sub-circuit schematics and connections between the sub-circuit schematics to form the functional circuit component, and wherein different values of the circuit specification parameters result in one or more different sub-circuit schematics being included in the circuit specification (¶18, 24, 26);
selecting, by the at least one software system, the plurality of sub-circuit schematics (¶14, 15, 24, 26); and
combining, by the at least one software system, the sub-circuit schematics to form a circuit schematic for the at least one functional circuit component (¶24, 27).
If Boshart is found to be unclear regarding the limitation that different values of the circuit specification parameters result in one or more different sub-circuit schematics being included in the circuit specification, Bergeron discloses that parameterized blocks, such as those disclosed by Boshart, can instead be represented as many predefined discrete circuits (col. 3, lines 45-51).  The combination of Boshart and Bergeron thus suggests using the circuit specification parameters to select a specific discrete sub-circuit as a known alternative to setting parameters of a parameterized sub-circuit.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Boshart and Bergeron, because doing so would have involved merely the routine substitution of an element for a known equivalent to produce merely the predictable results of selecting specific predefined sub-circuits having parameters that satisfy the circuit specification parameters.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Boshart discloses a process for selecting sub-circuits based on given circuit specification parameters, by setting parameter values for parameterized sub-circuits.  Persons having ordinary skill in the art would recognize that sub-circuits with different set parameter values are different sub-circuits, and Bergeron provides explicit disclosure that a library of predefined discrete circuits is a known alternative to parameterized circuits.  The teachings of Bergeron are directly applicable to Boshart in the same way, so that Boshart would similarly select predefined discrete sub-circuits having parameter values that satisfy the given circuit specification parameters.
Boshart does not appear to explicitly disclose that selecting the sub-circuit schematics is based on the circuit specification.  However, Boshart does disclose simulating the functional block and generating a mask layout for the functional block after generating the circuit specification (¶28-29); persons having ordinary skill in the art would recognize that the simulation and layout generation for the functional block would necessarily include the sub-circuits for the functional block specified in the generated circuit specification.  Singh discloses selecting the sub-circuit schematics based on the circuit specification (¶42).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Boshart, Bergeron, and Singh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating placed and routed schematics based on a netlist.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Boshart discloses generating a netlist of a functional block comprising sub-circuits, and then simulating and generating a layout for the functional block.  Singh discloses generating a placed and routed schematic (layout) of the functional block from the netlist.  The teachings of Singh are directly applicable to Boshart in the same way, so that Boshart’s netlist would similarly be used to generate a placed and routed schematic of the functional block.
Regarding claim 13, Boshart discloses that the functional circuit component is an analog functional circuit component (¶4).
Regarding claim 14, Boshart discloses that the sub-circuit schematics comprise analog sub-circuit schematics (¶4).
Regarding claim 15, Boshart discloses that the sub-circuit schematics comprise predefined analog sub-circuit schematics (¶4), wherein the predefined analog sub-circuit schematics comprise transistor level schematics for implementing the functionality of a particular sub-circuit schematic, and wherein different sub-circuit schematics for the functional circuit component have different functionalities to form the functional circuit component with different properties (¶24-26).  As discussed with regard to claim 12, Bergeron also discloses predefined blocks (col. 3, lines 45-51).
Regarding claim 16, Boshart discloses that the selected plurality of sub-circuit schematics are a subset of a second plurality of predefined analog sub-circuit schematics (¶14, 15, 24, 26).
Regarding claim 17, Boshart discloses that the second plurality of predefined analog sub-circuit schematics correspond to the one functional analog circuit component (¶24).
Regarding claim 18, Boshart discloses the plurality of sub-circuit schematics include alternative sub-circuit schematics for performing the same function using different circuitry (¶14, 15, 21).
Regarding claim 31, Boshart discloses that different values for the circuit specification parameters generate different analog circuit schematics having different properties for the functional circuit component (¶24).
Regarding claim 32, Boshart discloses that different sets of circuit specification parameters for different corresponding functional circuit components have different corresponding sets of predefined sub-circuit schematics (¶21, 24).
Regarding claim 33, Boshart discloses that different values for different sets of circuit specification parameters select different subsets of predefined sub-circuit schematics from one of a plurality of sets of predefined sub-circuit schematics corresponding to different functional circuit components (¶21, 24, 26).
Regarding claim 34, Boshart discloses the plurality of circuit specification parameters comprising one or more of: a parameter specifying a physical property or a parameter specifying an electrical property (¶21).
Regarding claim 35, Boshart discloses that the circuit specification is a netlist (¶22).
Regarding claim 37, Boshart discloses the sub-circuit schematics are combined according to a set of rules associated with the functional circuit component to form the circuit schematic for the functional circuit component (¶23-26).
Regarding claim 38, Boshart discloses that different circuit specification parameters corresponding to different functional circuit components are processed using different associated sets of rules for combining different sets of sub-circuit schematics (¶23-26).
Regarding claim 42, Boshart discloses circuit specification parameters comprising variables and corresponding values (¶21).
Regarding claim 345, Boshart discloses that the functional circuit component is one of a comparator, a delay circuit, an oscillator, a current generator, a voltage reference, a voltage buffer circuit, an amplifier, a gm circuit, or a voltage to current converter (¶26).
Claims 46-48 and 346-353 are directed to systems and media for performing the methods of claims 1, 345, 31, 32, and 38, and are rejected under the same reasoning. Boshart further discloses systems and media for performing the method (¶2-3; claim 10).

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshart in view of Bergeron and Singh, and further in view of US 2008/0109782 to Adelman.
Regarding claim 19, Boshart discloses the sub-circuit schematics comprising a plurality of analog pins having different electrical characteristics (Fig. 3).  If Boshart is found to be unclear regarding this limitation, Adelman discloses the same (¶59, Fig. 6).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Boshart, Bergeron, Singh, and Adelman, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing analog circuits having pins meeting specifications.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Boshart is directed to analog circuit design, in which analog components having pins are connected.  Adelman discloses that analog pins have different operating characteristics, which should be grouped.  The teachings of Adelman are directly applicable to Boshart in the same way, so that Boshart would similarly use pins with operating characteristics that meet specifications.
Regarding claim 20, Boshart does not appear to explicitly disclose that the different electrical characteristics are different voltage or current operating ranges.  Adelman discloses these limitations (¶59, Fig. 6).  Motivation to combine remains consistent with claim 19.

Claims 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshart in view of Bergeron and Singh, and further in view of US 2004/0034842 to Mantey.
Regarding claim 21, Boshart discloses sub-circuit schematics comprising a plurality of pins (Fig. 3), but does not appear to explicitly disclose said combining comprising mapping the pins of the sub-circuit schematics.  Mantey discloses these limitations (Fig. 7, 54; ¶23).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Boshart, Bergeron, Singh, and Mantey, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of ensuring correct connections between different sub-circuits.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Boshart is directed to designing analog circuits by combining selected analog sub-circuits.  Mantey discloses that connectivity between sub-circuits should be mapped so that pins are connected correctly.  The teachings of Mantey are directly applicable to Boshart in the same way, so that Boshart’s design process would similarly map connectivity between sub-circuits to ensure correct connections.
Regarding claim 22, Boshart discloses that one or more pins of said plurality of pins are analog pins (Fig. 3).
Regarding claim 23, Boshart does not appear to explicitly disclose that said mapping is based on at least one pin map in the circuit specification.  Mantey discloses these limitations (Fig. 7, 54; ¶23).  Singh also discloses a pin map in the circuit specification (¶90).  Motivation to combine remains consistent with claims 12 and 21.
Regarding claim 24, Boshart does not appear to explicitly disclose that different pin maps specify connections between the plurality of sub-circuit schematic pins for different combinations of selected sub-circuit schematics. Mantey discloses these limitations (¶32).  Motivation to combine remains consistent with claim 21.
Regarding claim 25, Boshart does not appear to explicitly disclose that the at least one pin map is based on the sub-circuit schematics specified in the circuit specification.  Mantey discloses these limitations (¶32); Singh also discloses these limitations (¶90).  Motivation to combine remains consistent with claims 12 and 21.
Regarding claim 26, Boshart does not appear to explicitly disclose that said pin map specifies connections between pins of the sub-circuit schematics. Mantey discloses these limitations (¶23).  Motivation to combine remains consistent with claim 21.
Regarding claim 27, Boshart does not appear to explicitly disclose that said pin map specifies connections between pins of the sub-circuit schematics and inputs or outputs of the circuit schematic.  Mantey discloses these limitations (¶23).  Motivation to combine remains consistent with claim 21.
Regarding claim 28, Boshart does not appear to explicitly disclose that connected pins have predetermined compatibility.  Mantey discloses these limitations (Fig. 3; ¶23, 32).  Motivation to combine remains consistent with claim 21.
Regarding claim 29, Boshart does not appear to explicitly disclose that mapping the pins comprises connecting the pins in the circuit schematic.  Mantey discloses these limitations (Fig. 3).  Motivation to combine remains consistent with claim 21.
Regarding claim 30, Boshart does not appear to explicitly disclose that the mapping is done automatically by the at least one software system based on a plurality of predefined rules.  Mantey discloses these limitations (¶32).  Motivation to combine remains consistent with claim 21.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshart in view of Bergeron and Singh, and further in view of US 2012/0005547 to Chang.
Regarding claim 36, Boshart does not appear to explicitly disclose that the netlist is a Verilog file.  However, Verilog is a conventional netlist format, as disclosed by Chang (¶5).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Boshart, Bergeron, Singh, and Chang, because it would have been conventional to do so.

Claims 39-41 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshart in view of Bergeron and Singh.
Regarding claim 39, Boshart discloses that different functional circuit components have a corresponding unique set of predefined sub-circuit schematics (¶24-26).  Even if Boshart is found to be unclear regarding this limitation, persons having ordinary skill in the art would recognize that the claimed subject matter is an obvious matter of design choice.  Specifically, if a designer chooses functional circuits that do not have identical building blocks, then the set of building blocks for each functional circuit is necessarily unique.  Since the circuits disclosed in Boshart, such as the OPAMP and PLL, are different circuits with different building blocks, the sets of buildings blocks corresponding to the OPAMP and PLL are unique to those functional circuits.
Regarding claim 40, Boshart discloses that each unique set of predefined sub-circuit schematics comprises one or more unique predefined analog sub-circuit schematics only used for the corresponding functional circuit component (¶24-26).  Similarly to claim 39, even if Boshart is found to be unclear regarding this limitation, persons having ordinary skill in the art would recognize that the claimed subject matter is an obvious matter of design choice, under analogous reasoning.  If the designer chooses functional circuits that do not share building blocks, then there will be building blocks unique to those functional circuits.
Regarding claim 41, Boshart discloses that each unique set of predefined sub-circuit schematics comprises one or more predefined analog sub-circuit schematics used for a plurality of corresponding functional circuit components (¶21-26).  Similarly to claim 39, even if Boshart is found to be unclear regarding this limitation, persons having ordinary skill in the art would recognize that the claimed subject matter is an obvious matter of design choice, under analogous reasoning.  If the designer chooses functional circuits that do share at least one building blocks, then there will be building blocks used for a plurality of functional circuits. 
Regarding claim 43, Boshart does not appear to explicitly disclose that the variables and the values are received as text.  However, the format in which the variables and values are received in is an obvious matter of design choice.  Persons having ordinary skill in the art would recognize that there are a number of known ways to receive data, such as text, numerical, or code, and a designer could choose any way of receiving the data according to their preference.
Regarding claim 44, Boshart does not appear to explicitly disclose that the circuit specification parameters comprise code specifying properties of the circuit schematic.  Similarly to claim 43, the format in which the variables and values are received in is an obvious matter of design choice.  Persons having ordinary skill in the art would recognize that there are a number of known ways to receive data, such as text, numerical, or code, and a designer could choose any way of receiving the data according to their preference.
Regarding claim 45, Boshart discloses that different values select different sub-circuit schematics (¶21, 24, 26), but does not appear to explicitly disclose code.  Code is addressed above regarding claim 44.

Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims do not recite an abstract idea because the claims recite a software system.  Remarks at 11.  The examiner disagrees.  The analysis under § 101 requires first determining whether the claim recites an abstract idea, then determining whether the claim integrates the abstract idea into a practical application, then determining whether the claim amounts to ‘significantly more’ than the abstract idea itself.  Here, the abstract idea is the design method comprising the receiving, generating, selecting, and combining steps.  These steps are design processes that could be performed by a designer entirely in the mind or with pen and paper, since they involve using specified parameters to generate a specification of sub-circuit components to be used in a functional block, selecting the sub-circuit schematics based on the specification, and combining the sub-circuit schematics to form a schematic for the functional block.  A designer that reads (or thinks about) specified parameters for a functional block, choses or designs sub-circuits for the functional block, and thinks about (or draws out) how the sub-circuits are combined in the functional block, would literally satisfy the steps of the claimed process.  Thus, the claim clearly recites an abstract idea.
The 101 analysis then turns to whether the claims integrated the abstract idea into a practical application.  Aside from the abstract idea, the claims merely recite generic computer implementation of the abstract idea, which does not qualify as integrating the abstract idea into a practical application.  Finally, the 101 analysis determines whether the claims amount to ‘significantly more’ than the abstract idea; similarly, mere generic computer implementation of an abstract idea does not amount to ‘significantly more’ than the abstract idea itself.  When viewed as a whole, the claims are directed to an abstract mental process for selecting an combining circuit elements based on specified parameters, performed on generic computing hardware, which is clearly ineligible under current 101 practice.
Applicant asserts that the claims integrate the abstract idea into a practical application because the claims recite an innovative and specific process.  Remarks at 11.  The examiner disagrees.  As an initial matter, the prior arts rejections indicate that the process is not innovative; but even if the claims recited an innovative process, novelty/non-obvious is a separate inquiry from patent eligibility under § 101.  Furthermore, the process is the abstract idea recited by the claim, and the abstract idea cannot integrate itself into a practical application.  Other than the abstract idea (the process), the claim recites only generic computer implementation, which does not qualify as integration of the abstract idea into a practical application.
Applicant’s arguments with respect to rejections under § 102 and 103 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
24 September 2022




/ARIC LIN/            Examiner, Art Unit 2851     





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851